Citation Nr: 1753268	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  12-26 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In March 2017, the Board remanded this case for further development.  There has been substantial compliance with the remand directives.

In a July 2017 rating decision, the Veteran's rating for PTSD was increased to 50 percent effective May 13, 2008.  Insofar as higher ratings are available for this disability and the Veteran is presumed to be seeking the maximum available benefit, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDING OF FACT

The Veteran's PTSD has resulted in no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as hypervigilance, nightmares, depressed mood, anxiety, and social isolation.


CONCLUSION OF LAW

The criteria for an initial rating higher than 50 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.16, 4.21, 4.130, Diagnostic Code (DC) 9411 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran was originally granted service connection for PTSD in the October 2011 rating decision on appeal.  At that time, this disability was rated 30 percent effective May 13, 2008, the date of award of service connection.  In a July 2017 rating decision this was increase to 50 percent effective May 13, 2008.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that General Rating Formula, the current 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit stated: 

Entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation.  The 70 percent disability rating regulation contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.

Language in Vasquez-Claudio indicates that symptoms other than those listed, which are "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116. 

What this case makes clear is that first the Board must look at the symptoms suffered by the Veteran and if he has a symptom or symptoms listed in a given set of criteria, or a symptom or symptoms of similar severity, frequency, and duration to those listed, then the Board must assess of whether those symptoms or symptom result in the level of impairment corresponding to the criteria.  This level of impairment is generally stated in the initial words of each set of criteria; for example, total occupational and social impairment for the 100 percent rating and occupational and social impairment with deficiencies in most areas or occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal for the 30 percent rating (although the 70 percent criteria does not strictly adhere to this description).

In a May 2008 statement, the Veteran stated that his PTSD symptoms included hypervigilance, hyperarousal to real and perceived threats, anxiety, panic attacks, depression, aggression, confrontational behavior, irritability, self-destructive behavior, flashbacks, nightmares, high blood pressure, irregular heartbeat, and self-medication with drugs and alcohol.  See also July 2008 VA Form 21-0781, Statement in Support of Claim for PTSD.  He reported difficulty in his interpersonal relationships.  He also stated that he took an early retirement from an automobile manufacturer after 30 years due to PTSD symptoms of lack of concentration, anxiety, and difficulty relating with coworkers.

In her July 2008 statement, P.R., the Veteran's wife of eight years (after an additional eleven years together) and an oncology nurse, reported that the Veteran was distrustful, anxious, moody, and irritable.  He self-medicated with drugs and alcohol and engaged in self-destructive behaviors including alcohol abuse, excessive speeding, and overeating.  He had been treated with psychological counseling and antidepressants.  He had taken medical leaves from work due to stress, anger, and anxiety.  He had difficulty with authority and in work and personal relationships.  She had to be careful in waking her husband as he usually awoke with a start and was instantly on alert.  After dreams, he would investigate the house with a handgun, looking for intruders.

VA treatment records throughout the appeals period note that the Veteran was alert and fully oriented.  He was consistently dressed appropriately and well-groomed.  His concentration and attention were within normal limits.  He had no delusions or hallucinations.  He repeatedly denied suicidal and/or homicidal ideations.  He posed no danger to himself or others.  Reality testing was adequate.  He reported frequent unsettling dreams.  He also reported that he was easy to anger.  He was consistently found to have only fair judgment and insight and to have anxiety and depression.  

In August 2011 the Veteran underwent a VA examination in conjunction with this claim.  This examiner found a formally diagnosed mental condition (PTSD), but symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The Veteran reported working for an automobile manufacturer for over 30 years before he retired in 2007.  He was currently married to his wife of eight years with whom he had been in a ten-year relationship prior to marriage.  He had problems during service, including a DUI.  He was sent to substance abuse treatment twice while in San Diego.  He continued drinking after separation and had one or two citation and various fights and arguments.  He initially had problems with mood swings and impulse control.  Then he became addicted to OxyContin and finally went to substance abuse rehabilitation.  He stated that he had maintained his sobriety for the last two years.  He lived with his wife and took care of the house and lawn.  He occasionally went fishing and hunting.  He reported problems controlling his mood and temper.  He had nightmares and sleep problems.  He had trouble making friends.  The Veteran's PTSD resulted in anxiety; suspiciousness; chronic sleep impairment; circumstantial, circumlocutory or stereotyped speech; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; inability to establish and maintain effective relationships; and impaired impulse control such as unprovoked irritability with periods of violence.  .

In his September 2012 VA Form 9 the Veteran stated that his PTSD had impacted his ability to work in that he had to retire early because he could no longer handle the stress.  Additionally, he stated that his first marriage ended in divorce due to his PTSD.  His current marriage also suffered and was tenuous at best.  Despite medication he continued to experience frequent panic attacks, impaired impulse control, difficulty in adapting to stressful situations, problems maintaining effective relationships, and memory problems.

A November 2012 VA treatment record noted that the Veteran had lost his pension as of December 2012.  He was very sad and angered about losing his pension.  He was having some anger outbursts, including verbal and road rage.  Then he had two fist fights in the last month.  He had difficulty with short term memory.  He continued to have near-daily panic attacks.  He liked to isolate and stayed in the house.  A mental status examination his affect was euthymic and his mood was congruent with his affect.  

In April 2017 the Veteran underwent another VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered an opinion as to the nature of the claimed disability, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  This examiner found that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported that he was currently living with his wife, but they were divorcing.  He stated that he did not get along with his family, neighbors, coworkers, or bosses and had no friends.  He reported temper control issues and suicide ideation with no risk.  He denied homicidal ideation.  His symptoms included depressed mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The Veteran reported total unemployability based upon absent desire to leave the house.  He also reported being uncomfortable responding to questions of suicidal ideation and assured the examiner that he was not at risk.  

His appearance and hygiene were within normal limits.  His behavior was appropriate.  There was no disorientation.  No obsessive rituals were obtained, observed or confirmed.  There was no gross impairment in thought processes or communication.  His speech was logical and relevant.  He was able to do all activities of daily living without assistance.  His memory was intact with no evidence of memory dysfunction.

In her August 2017 statement, P.R., reported that the Veteran had problems with interpersonal relationships, impaired impulse control, substance abuse, social situations, and even watching television at home.  She stated that but for her experience with dealing with people in times of extreme distress; their relationship would not have survived.  The Veteran had abused alcohol and drugs during their entire 28 year relationship.  He had been hospitalized, treated for addiction and psychiatric issues, and arrested for drunk driving.  He had come home many nights inebriated to the point where he could barely walk or talk despite traveling over an hour by motorcycle or car to get home.  He rode his motorcycle at recklessly high speeds of over 100 miles per hour.  His wife had stopped riding with his out of concern for her safety.  The Veteran engaged in bar fights when intoxicated and had held a gun to someone's head in a drunken rage.  She stated that she was able to talk him out of that.  His attempts to self-medicate with alcohol and drugs had been unsuccessful.  They occasionally saw close family, but otherwise did not have a social life.  They were unable to go to restaurants due to the Veteran's panic about the situation, the amount of people, the type of people, and the location of the exits.  He would become irritated if he was not seated so that he could watch the entrance.  He would get up and check that his motorcycle or car was safe.  He made an escape plan upon entering any location and sized up the people present to determine their level of threat and how to dispatch with them when "all hell breaks loose," which he saw as inevitability.  They had not been to a movie in over five years because the Veteran was uncomfortable with that environment because too much was out of his control.  The Veteran tended to isolate himself and withdraw.  They had missed holidays due to this and his inability to socialize.  The Veteran did not process things normally and his wife had to interpret the outside world for him; explaining someone's words or actions.  The Veteran was constantly on high alert and saw everything as a threat.  He had the same dream throughout their entire relationship: that he or his family was being threatened and his had to kill or hunt people to survive.  The Veteran's wife had a tragic eleven year period during which she lost both parents and three brothers.  The Veteran was unable to provide the love, support, and care she needed, which she found devastating.  He actually had verbal outbursts and anxiety about having to attend the funerals and deal with people.  The Veteran had taken three or four mental health leaves while working due to symptoms of depression and anxiety.  He was unable to adapt to stressful situations in the workplace and with coworkers, which left him unable to function at work.  He retired ten years earlier.  The Veteran's depression and anxiety caused him to forego showering and grooming.  Their sex life had faltered for several years and was now nonexistent.  He did not shop, cook, clean, maintain the house, pay his bills, or maintain his medications.  She described hypervigilant behaviors every night and several nights per week he would prowl their house with a loaded handgun looking for intruders.  If she woke him in the night, she had to quickly explain who she was before he attacked.

Despite the Veteran's wife's report of ongoing substance abuse and associated destructive behaviors including driving cars and motorcycles while impaired or intoxicated, the Veteran's treatment records indicate only a remote history of substance abuse and associated behavior.  He had a history of treatment for OxyContin while living in San Diego well prior to this claim.  During VA treatment he stated that he stopped drinking alcohol in the beginning of 2009.  The Board finds that the Veteran's statements made during treatment are inherently more reliable that he and his wife's subsequent statements made during the pendency of this appeal.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997)(observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  To the extent that her statements indicate additional or more severe symptoms that either predate the Veteran's current claim or are inconsistent with the voluminous medical record, the Board finds these statements less probative than the medical treatment records.

Furthermore, although the Veteran and his wife have described the Veteran's substance abuse problems as self-medicating for his psychiatric symptoms, the August 2011 VA examiner specifically noted that the Veteran had drinking and drug abuse problems before, during, and after service.  Although the Veteran's wife is a nurse, she has stated that she is an oncology nurse, not a psychiatric nurse.  Thus, her opinion regarding the cause of the Veteran's substance abuse is less probative than the August 2011 VA examiner's opinion.  As such, the Veteran's behavior specifically attributable to substance abuse cannot form the basis for a higher rating for PTSD.

Based on the above, the Board finds that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity, due to symptoms of hypervigilance, nightmares, depressed mood, anxiety, and social isolation.  This is consistent with the current 50 percent rating.  See 38 C.F.R. § 4.130, DC 9411.  The Veteran continued to live with his wife of twenty years, despite a reportedly strained relationship and his statement at the April 2017 VA examination that they were divorcing.  The Veteran's wife's August 2017 letter makes no mention of a pending divorce, but rather credits her with their relationships longevity.  The Veteran avoided leaving home, but despite this, occasionally saw other family members for holidays and, at least as recently as November and December 2012, he went to his motorcycle club.  The record consistently fails to find deficiencies in thought or judgment.  The Veteran retired early, citing stress, but the record does not contain objective evidence that the Veteran's PTSD would significantly impair his ability to work.  Neither VA examiner found that the Veteran's symptoms resulted in any more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  As the record does not show more severe social or occupational impairment, such as deficiencies in work, family relations or thinking, associated with the Veteran's PTSD, a rating higher than 50 percent for PTSD is not warranted.

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  The Board finds that the Veteran's symptoms of PTSD are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).  

Similarly, the Board recognizes that a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this case the Veteran has stated that his PTSD symptoms interfered with his employment and he retired because he could no longer handle the stress.  As such, the question of TDIU has been raised by the record.

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

In this case the Veteran is service connected for PTSD, tinnitus, and bilateral hearing loss.  The combined rating for these disabilities was 60 percent.  See 38 C.F.R. § 4.25.  Thus, the Veteran has not met the schedular requirements for TDIU due to these disabilities.  See 38 C.F.R. § 4.16 (a).

Although the Veteran did not meet the schedular requirements for TDIU, the claim may still be referred to the Director of Compensation Services for assignment an extraschedular rating if the evidence of record shows that the Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16 (b).

Then the issue becomes whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The record shows that the Veteran last worked in March 2007, when he retired early from his position of over thirty years.  He and his wife have provided lay evidence that this job had become too stressful for him.  He has recently stated that he is totally unemployable because he has no desire to leave the house.  Nevertheless, the record does not contain any objective evidence of unemployability.  As there is no objective showing of unemployability upon which referral to the Director of Compensation Services can be based, TDIU is not warranted.  Indeed, the most probative evidence of record shows a disability picture with much less severe symptoms that the Veteran and his spouse assert in their statements, and not a picture that indicates that he is unable to secure and follow a substantially gainful occupation due to his PTSD.  As such, the Board finds that the preponderance of evidence is against granting a rating higher than 50 percent for his PTSD, including a rating based on unemployability.  Hence, the appeal must be denied.


ORDER

An initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


